Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 10, 13-14, 16-17, 24-25, 27-29, 31, 33-34, 36-41 and 74-75 are pending.
Priority
This application claims priority to provisional application 62/726,704.
Response to Arguments
Applicant’s arguments, see  Applicant Arguments/Remarks Made in an Amendment, filed 05/02/2022, with respect to the rejection(s) of claim(s) 1-4, 10, 13-14, 16-17, 24-25, 27-29, 31, 33-34, 36-41 and 74-75 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lutz et al. (e.g. US 2017/0056195 A1) and Hibri et al. (US 20160120653 A1).
Applicant's arguments filed 5/02/2022 have been fully considered but they are not persuasive. Applicant’s request to hold the Double Patenting rejection is acknowledged, however, the Double Patenting rejection will be presented in the Office Action as long as it is applicable to the examined claims. See MPEP 804.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 10, 13-14, 16, 24, 28-29, 31, 33-34, 36, 39-41 and 74-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. (e.g. US 2017/0056195 A1) and Hibri et al. (US 20160120653 A1).
Regarding Claim 1, Lutz teaches a kit for implanting a nuclear prosthesis, the kit comprising: a spinal implant device comprising: a flexible body (e.g. ¶ [0048]) defining: an outer fillable enclosure (e.g. Fig. 5, 9, element 102; ¶[0048]) defining an outer chamber (e.g. Fig. 5, 9, element 106; ¶[0048]) having a body aperture (e.g. Fig. 7, element 134; ¶ [0051]); and an inner fillable enclosure (e.g. Fig. 5, 9, element 104; ¶ [0048]) defining an inner chamber (e.g. Fig. 5, 9, element 108; ¶ [0048]) such that the outer fillable enclosure at least partially surrounds the inner fillable enclosure (e.g. Fig. 5, 9; ¶ [0048]), the inner fillable enclosure having an opening in fluid communication with the inner chamber (e.g. Labeled A in Annotated Figure 9 below); and a proximal plug configured to be coupled to the inner fillable enclosure (e.g. Fig. 7, element 126; ¶ [0051]) such that the proximal plug controls fluid communication through the opening (e.g. Fig. 7, element 126; ¶ [0051] – proximal plug adapted to mate with inflation stylus for delivery of material {i.e. fluid} through the opening/aperture)); the proximal plug defines a receptacle (e.g. Fig. 7, element 132; [0051], [0053]) including a plug aperture (e.g. Fig. 7, element 134; [0051], [0058]) the receptacle including a first retaining element (e.g. Fig. 7, element 136; [0052]) configured to couple with a second retaining element of an inflation stylet (e.g. Fig. 13, element 152; [0052]) and the inflation stylet (e.g. Fig. 10, element 130; ¶ [0051]) configured to mate with the proximal plug (e.g. ¶ [0051]) and extend at least partially through the proximal plug (e.g. ¶ [0051], [0053]), the inflation stylet comprising: a first lumen (e.g. ¶ [0060]]) configured to deliver a fluid to and remove a fluid from the inner chamber (e.g. ¶ [0060]); and a second lumen (e.g. ¶ [0058]) and configured to deliver a fluid to the outer chamber (e.g. ¶ [0058]) and the second retaining element configured to control insertion depth of the inflation stylet and to secure the inflation stylet to the proximal plug (e.g. this limitation recites functional language and is considered met if the cited structure is capable of performing the same function; [0052], [0053])
Lutz does not disclose the following features, however, Hibri teaches a nuclear prosthetic device wherein the proximal plug defines a receptacle including a re-sealable membrane to control fluid communication (e.g. Fig 4. element 144; ¶ [0065]) through the proximal opening (e.g. Fig 4., element 114, 118; ¶ [0065]) of the inner chamber (e.g. Fig 4., element 108; ¶ [0065]).
Lutz and Hibri are concerned with the same field of endeavor as the instant claims, namely, devices for spinal disc replacement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lutz such that the opening leading to the inner chamber of the fillable implant is comprised of a re-sealable membrane and an aperture connected to the outer chamber as taught by Hibri in order to provide access to the inner inflatable enclosure (e.g. Hibri, ¶ [0014], [0018]).
Lutz discloses all the limitations of the claims, except for a second lumen at least partially surrounding the first lumen. It would have been obvious to one of ordinary skill in the art at the time the invention was made to partially surround the first lumen with the second lumen, since it has been held that rearranging parts of a prior art without any criticality in operation of the device, is generally recognized as a modification which would be obvious to a person of ordinary skill in the art.  See MPEP 2144.04; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

    PNG
    media_image1.png
    508
    761
    media_image1.png
    Greyscale

Regarding Claim 2, Lutz teaches a spinal implant kit where the inflation stylet further comprises an inflation tip for delivering fluid to the outer chamber (e.g. ¶ [0051], [0057], [0058]), the inflation tip configured to be coupled to a distal end of the inflation stylet (e.g. ¶ [0057]).
Regarding Claim 3, Lutz teaches a spinal implant kit where the inner chamber has a proximal end (e.g. Fig. 5-8, element 114; ¶ [0006], [0050]) with a proximal opening (e.g. ¶ [0006]) and a distal end (e.g. Fig. 5-8; 118 ¶ [0050]) with a distal opening (e.g. ¶ [0006], [0050]). 
Regarding Claim 4, Lutz teaches a spinal implant kit where the outer fillable enclosure and inner fillable enclosure are axially symmetric around a longitudinal axis (e.g. Fig, 4, 5, 9; Inner and outer enclosures, elements 104 and 102, respectively, are axially symmetric around an axis extending, longitudinally, through the center of the device).
Regarding Claim 10, Lutz teaches a spinal implant kit where the inflation stylet further comprises a vent lumen in fluid communication with the second lumen (e.g. ¶ [0059]).
Regarding Claim 13, Lutz teaches a spinal implant kit further comprising one or more imaging balloons (e.g. ¶ [0065]) configured to assess a nuclectomy, interrogate an enucleated intervertebral disc cavity, and/or determine a size and a fill volume for the spinal implant device (e.g. ¶ [0065]).
Regarding Claim 14, Lutz teaches a spinal disc replacement kit comprising a first imaging balloon (e.g. ¶ [0065]).
Lutz does not disclose a balloon with a durometer between Shore 10A and Shore 100A. This limitation is obvious to one skilled in the art because the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The prior art discloses that the cited balloon monitors the progress of the discectomy, which would reveal defects and/or contraindications of the intervertebral space (the purpose of the first balloon according to Applicant’s specification, ¶ [0055]).
Lutz does not disclose a spinal disc replacement kit comprising a second imaging balloon with a durometer greater than the durometer of the first imaging balloon.
This limitation is obvious to one skilled in the art because the United States Court of Customs and Patent Appeals held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04; In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Applicant’s specification discloses that a single balloon may be used for the purposes of each of the two claimed balloons: to interrogate the intervertebral space and determine a size of the final implant (Applicant’s specification ¶ [0056]). Lutz discloses an imaging balloon that can be used for both monitoring the progress of discectomy (and thereby interrogating the intervertebral space for defects) and serving as a trial implant to predict the volume, shape and placement of the final implant (Lutz, ¶ [0065]). Thus, the second balloon of claim 15 does not offer a new and unexpected result and has no patentable significance.
Regarding Claim 16, Lutz teaches a spinal implant kit further comprising a delivery sheath surrounding the inflation stylet (e.g. ¶ [0061]), where the delivery sheath is movable from a delivery position to a deployed position (e.g. ¶ [0067]).
Regarding Claim 24, Lutz teaches a spinal implant device comprising: a flexible body (e.g. ¶ [0048]) defining: an outer fillable enclosure (e.g. Fig. 5, 9, element 102; ¶[0048]) defining an outer chamber (e.g. Fig. 5, 9, element 106; ¶[0048]) having a body aperture (e.g. Fig. 7, element 134; ¶ [0051]); and an inner fillable enclosure defining an inner chamber (e.g. e.g. Fig. 5, 9, element 104, 108; ¶ [0048])) such that the outer fillable enclosure at least partially surrounds the inner fillable enclosure (e.g. Fig. 5, 9, elements 102, 104; ¶ [0048]), the inner fillable enclosure having an opening in fluid communication with the inner chamber e.g. Labeled A in Annotated Figure 9 above); and a proximal plug configured to be coupled to the inner fillable enclosure such that the proximal plug controls fluid communication through the opening (e.g. Fig. 7, element 126; ¶ [0051] – proximal plug adapted to mate with inflation stylus for delivery of material {i.e. fluid} through the opening/aperture) the proximal plug defines a receptacle (e.g. Fig. 7, element 132; [0051], [0053]) including a plug aperture (e.g. Fig. 7, element 134; [0051], [0058]) the receptacle including a first retaining element (e.g. Fig. 7, element 136; [0052]) configured to couple with a second retaining element of an inflation stylet (e.g. Fig. 13, element 152; [0052]).
Lutz does not disclose the following features, however, Hibri teaches a spinal implant kit including a re-sealable membrane to control fluid communication (e.g. Fig 4. element 144; ¶ [0065]) through the proximal opening (e.g. Fig 4., element 114, 118; ¶ [0065]) of the inner chamber (e.g. Fig 4., element 108; ¶ [0065]).
Lutz and Hibri are concerned with the same field of endeavor as the instant claims, namely, devices for spinal disc replacement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lutz such that the opening leading to the inner chamber of the fillable implant is comprised of a re-sealable membrane and an aperture connected to the outer chamber as taught by Hibri in order to provide access to the inner inflatable enclosure (e.g. Hibri, ¶ [0014], [0018]).
Regarding Claim 25, Lutz teaches a spinal implant device where the inner chamber is configured to provide pressure feedback when the outer chamber is filled (e.g. Fig. 5, 9, element 108; ¶ [0048]; the inner chamber of the prior art is capable of being monitored through attachment to a pressure monitoring device).
Regarding Claim 28, Lutz teaches an implant where the inner and outer fillable enclosures comprise a unitary piece of material (e.g. ¶ [0010], [0048]).
Regarding Claim 29, Lutz teaches an implant where the inner chamber has a proximal end (e.g. Fig. 5-8, element 114; ¶ [0006], [0050]) with a proximal opening (e.g. ¶ [0006]) and a distal end (e.g. Fig. 5-8; 118 ¶ [0050]) with a distal opening (e.g. ¶ [0006]), and where the outer fillable enclosure and inner fillable enclosure are axially symmetric around a longitudinal axis (e.g. Fig, 4, 5, 9; Inner and outer enclosures, elements 104 and 102, respectively, are axially symmetric around an axis extending, longitudinally, through the center of the device).
Regarding Claim 31, Lutz teaches an implant where the flexible body further defines a proximal opening in fluid communication with the inner chamber (e.g. Fig. 5-8, elements 110, 114; ¶ [0006], [0050]), a distal opening in fluid communication with the inner chamber or both (e.g. Fig. 5-8, elements 112, 116; ¶ [0006], [0050]). 
Regarding Claim 33, Lutz teaches an implant where the proximal plug defines: a receptacle configured to receive a portion of an inflation stylet for delivering a fluid to the inner and outer chambers (e.g. Fig. 3, element 132; ¶ [0051], [0053]); and a plug aperture in fluid communication with the outer chamber when aligned with the body aperture (e.g. Fig. 7, element 134; ¶ [0051]).
Regarding Claim 34, Lutz teaches an implant where the inflation stylet comprises an inflation tip (e.g. ¶ [0051], [0057]) for delivering the fluid to the outer chamber (e.g. ¶ [0051]), the inflation tip configured to be coupled to a distal end of the inflation stylet (e.g. ¶ [0057]).
Regarding Claim 36, Lutz teaches an implant where the spinal implant device further comprises a distal plug that seals the distal opening (e.g. Fig. 6, element 140; ¶ [0054]).
Regarding Claim 39, Lutz teaches an implant where the outer chamber is filled with a curable medium (e.g. ¶ [0013], [0048], and [0070]).
Regarding Claim 40, Lutz teaches an implant where the curable medium comprises a radiographic material, substantially cures within ten minutes, or both (e.g. ¶ [0070]).
Regarding Claim 41, Lutz teaches an implant where the radiographic material comprises barium sulfate (e.g. ¶ [0070]).
Lutz does not disclose that the radiographic material comprises 8 to 16 wt. % of barium sulfate. This limitation is obvious as the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding Claim 74, Lutz does not disclose the following features, however, Hibri teaches a spinal implant device and wherein the re-sealable membrane is configured to function as a one-way valve and prevent any backflow of fluid from the inner chamber into the outer chamber when a fluid is delivered into the inner chamber (e.g. ¶ [0014], [0018], [0065]).
Lutz and Hibri are concerned with the same field of endeavor as the instant claims, namely, devices for spinal disc replacement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lutz such that the opening leading to the inner chamber of the fillable implant is comprised of a re-sealable membrane and an aperture connected to the outer chamber as taught by Hibri in order to provide access to the inner inflatable enclosure and prevent backflow (e.g. Hibri, ¶ [0014], [0018], [0065]).
Lutz and Hibri do not disclose a spinal implant wherein the re-sealable membrane has a thickness of between 0.6 mm and 1.0 mm. Having the spinal implant disclosed by Lutz and Hibri having a re-sealable membrane with a thickness of between 0.6 mm and 1.0 mm would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Courts have recognized that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.
Regarding Claim 75, Lutz teaches a spinal implant kit wherein the second retaining element includes a key or groove, (e.g. Oxford Dictionary defines Key” to mean “a pin, bolt, or wedge inserted between other pieces, or fitting into a hole or space designed for it, so as to lock parts together” and thus under the broadest reasonable interpretation of the claim language, the “bead” feature of Lutz satisfies the limitation. Further, the use of “diameter” in the claim language indicates a spherical feature is contemplated by the claim language).
Lutz and Hibri do not disclose a spinal implant wherein the second retaining element has a diameter between 1.8 mm and 2.2 mm at a widest point. However, having the spinal implant disclosed by Lutz and Hibri have the retaining/mating feature be a dimeter of between 1.8mm and 2.2mm at a widest point would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Courts have recognized that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. as applied to claim 1-4, 10, 13-14, 16, 24, 28-29, 31, 33-34, 36, 39-41 and 74-75 above, and further in view of Rydell (US 6,079,868).
Regarding Claim 17, Lutz teaches a spinal implant kit further comprising one or more of a curable silicone material for injection into the outer chamber (e.g. ¶ [0013], [0048]), a spinal disc access device (e.g. ¶ [0064], [0065]), a spinal implant fill device (e.g. Fig. 10-13, element 130; ¶ [0057]-[0061]), a dual-syringe barrel, a mixing tip, an inflation pressure gauge, or a combination thereof (e.g. ¶ [0057], [0058], [0069]; both lumens of the fill device are described being used and/or connected with a syringe).
Lutz does not disclose the following features, however Rydell teaches a spinal implant fill device comprises a dispenser gun for injecting fluid into the outer chamber (e.g. Fig. 1, Column 10, Lines 55-65).
Lutz and Rydell are concerned with the same field of endeavor as the instant claims, namely, devices for implementing curable materials in parts of the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lutz such that the fillable implant is filled with a dispenser gun as taught by Rydell in order to deliver materials suing minimally invasive techniques (e.g. Rydell, Abstract, and Summary of Invention).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. as applied to claims 1-4, 10, 13-14, 16, 24, 28-29, 31, 33-34, 36, 39-41 and 74-75 above, and further in view of Hudgins et al. (US 7645301 B2).
Regarding Claim 27, Lutz teaches a spinal implant device where the flexible body (e.g. ¶ [0048]).
Lutz does not disclose the following features, however, Hudgins teaches a flexible body which comprises a coating (e.g. Column 10, Lines 62-67; Column 11, Lines 1-7) containing one or more ingredients selected from [[the]] a list of ingredients consisting of: drugs, bioactives, and/or stem cells (e.g. Column 10, Lines 62-67; Column 11, Lines 1-7).
Lutz and Hudgins are concerned with the same field of endeavor as the instant claims, namely, devices for spinal disc replacement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lutz such that the fillable implant is coated with a drug or bioactive agent as taught by Hudgins in order to achieve any of the desired effects of those agents (e.g. Hudgins, Column 10, Lines 62-67; Column 11, Lines 1-7; bone or nerve growth agents to achieve bone or nerve growth in or around the coated surface).
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. as applied to claim 1-4, 10, 13-14, 16, 24, 28-29, 31, 33-34, 36, 39-41 and 74-75 above, and further in view of Boucher (WO 0197721 A2).
Regarding Claim 37, Lutz does not disclose the following features, however Boucher teaches an implant where the spinal implant device further comprises a first radiopaque marker (e.g. Fig. 4, element 102; Page 37, Lines 22-27) coupled to either [[the]] a distal plug or a portion of the flexible body that is closer to the distal opening of the inner chamber than to the proximal opening of the inner chamber (e.g. Fig. 4, element 102; Page 37, Lines 22-27; Fig. 4 shows the markers attached closer to one opening in the expandable body than the other).
Lutz and Boucher are concerned with the same field of endeavor as the instant claims, namely, devices for treatment of vertebral bodies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lutz such that the expandable implant has radiopaque markers near the openings of the implant as taught by Hibri in order to enable remote visualization of the position of the implant within the vertebral body (e.g. Boucher, Page 37, Lines 22-27).
Regarding Claim 38, Lutz teaches an implant where the spinal implant device further comprises a second radiopaque marker (e.g. Fig. 4, element 102; Page 37, Lines 22-27) coupled to either the proximal plug or a portion of the flexible body that is closer to the proximal opening of the inner chamber than to the distal opening of the inner chamber (e.g. Fig. 4, element 102; Page 37, Lines 22-27; Fig. 4 shows the markers attached closer to one opening in the expandable body than the other).
Lutz and Boucher are concerned with the same field of endeavor as the instant claims, namely, devices for treatment of vertebral bodies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lutz such that the expandable implant has radiopaque markers near the openings of the implant as taught by Hibri in order to enable remote visualization of the position of the implant within the vertebral body (e.g. Boucher, Page 37, Lines 22-27).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 10-13, of U.S. Patent No. US 2017/0056195 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because recite nearly identical limitations as the present application.
Present Claims
1
2
3
16
17
24
28
33
36
39
2017/0056195 Claims
1
1
1
7
9
1,11
12
11,13
11
9


Present Claims
40








2017/0056195 Claims
10










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./
Examiner, Art Unit 3774   

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774